Case 19-40883      Doc 1108       Filed 05/30/19 Entered 05/30/19 16:51:26         Main Document
                                               Pg 1 of 14


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                         )    Case No. 19-40883-659
                                                )    Chapter 11
 Payless Holdings LLC, et al.,                  )
                                                )    Jointly Administered
                                                )
                                 Debtors.       )    Hearing Date: June 20, 2019 at
                                                )    11:00 a.m. (Central Time)
                                                )    Objection Deadline: June 13, 2019 at
                                                )    4:00 p.m. (Central Time)
                                                )    Hearing Location: Courtroom 7 North

                      DEBTORS’ MOTION SEEKING ENTRY OF AN
                  ORDER EXTENDING THEIR EXCLUSIVE PERIODS TO
            FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

 this motion (this “Motion”) for entry of an order (the “Proposed Order”)1 extending (i) the period

 during which the Debtors have the exclusive right to file a chapter 11 plan through and including

 October 16, 2019 (the “Exclusive Filing Period”), and (ii) the period during which the Debtors

 have the exclusive right to solicit acceptances of their chapter 11 plan through and including

 December 15, 2019 (the “Exclusive Solicitation Period” and, together with the Exclusive Filing

 Period, the “Exclusivity Periods”). In support of the Motion, the Debtors respectfully state as

 follows:

                                     JURISDICTION AND VENUE

          1.     The United States Bankruptcy Court for the Eastern District of Missouri (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-

 9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District of

 Missouri. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

 1
    A copy of the Proposed Order will be made available on the Debtors’ case information website at
 https://cases.primeclerk.com/pss.
Case 19-40883        Doc 1108        Filed 05/30/19 Entered 05/30/19 16:51:26                    Main Document
                                                  Pg 2 of 14


         2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.       The statutory bases for relief requested herein are section 1121 of title 11 of the

 United States Code, §§ 101-1532 (the “Bankruptcy Code”) and Rule 9006 of the Federal Rules

 of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                 BACKGROUND

         4.       On February 18, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

 petition under chapter 11 of the Bankruptcy Code. A comprehensive description of the Debtors’

 businesses and operations, capital structure and events leading to the commencement of these

 chapter 11 cases is set forth in the Declaration of Stephen Marotta, Chief Restructuring Officer

 of Payless Holdings LLC, in Support of Debtors’ Chapter 11 Proceedings and First Day

 Pleadings [Docket No. 22] (the “First Day Declaration”) and is incorporated herein by

 reference2.

         5.       The Debtors and their non-debtor affiliates (together, the “Company”) are the

 largest specialty family footwear retailer in the Western Hemisphere, offering a wide range of

 shoes and accessory items at affordable prices. As of the Petition Date, the Company operated

 approximately 3,400 stores in more than 40 countries. The Debtors are headquartered in Topeka,

 Kansas, with extensive operations that span across the United States, Canada, Latin America,

 Asia, the Middle East and Europe.

         6.       The Debtors’ cases are being jointly administered for procedural purposes only

 and the Debtors continue to manage and operate their businesses as debtors in possession under

 Bankruptcy Code sections 1107 and 1108. On March 1, 2019, the Office of the United States

 Trustee for the Eastern District of Missouri (the “U.S. Trustee”) appointed the official committee


 2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
 Declaration.


                                                         2
Case 19-40883        Doc 1108   Filed 05/30/19 Entered 05/30/19 16:51:26           Main Document
                                             Pg 3 of 14


 of unsecured creditors (the “Committee”) pursuant to Bankruptcy Code section 1102 [Docket

 No. 359]. No request for the appointment of a trustee or examiner has been made in these

 chapter 11 cases.

        7.      Pursuant to Bankruptcy Code section 1121, the Debtors’ Exclusive Filing Period

 is set to expire on June 18, 2019, and the Debtors’ Exclusive Solicitation Period is set to expire

 on August 17, 2019.

                                        RELIEF REQUESTED

        8.      By this Motion, and pursuant to Bankruptcy Code section 1121 and Bankruptcy

 Rule 9006, the Debtors seek entry of the Proposed Order extending (i) the Exclusive Filing

 Period through and including October 16, 2019, and (ii) the Exclusive Solicitation Period

 through and including December 15, 2019.

                                         BASIS FOR RELIEF

        9.      Bankruptcy Code section 1121 establishes an initial period of 120 days after

 commencement of a chapter 11 case during which only a debtor may file a plan and an additional

 60-day period during which only the debtor may solicit votes for a plan, both of which are

 subject to extension through motion practice. As stated above, the Debtors’ Exclusive Filing

 Period will expire on June 18, 2019, and the Exclusive Solicitation Period will expire on August

 17, 2019. Due to the large and complex nature of these chapter 11 cases, as well as the

 significant progress made thus far with respect to a potential reorganization, the Debtors believe

 it is prudent to seek a 120-day extension of the Exclusivity Periods.

        10.     Bankruptcy Code section 1121(d)(1) permits a court to extend a debtor’s

 exclusive period to file a plan and solicit acceptances thereof “for cause.”        Although the

 Bankruptcy Code does not define “cause,” bankruptcy courts have discretion to extend

 exclusivity to promote the orderly, consensual and successful reorganization of a debtor’s affairs


                                                  3
Case 19-40883      Doc 1108      Filed 05/30/19 Entered 05/30/19 16:51:26             Main Document
                                              Pg 4 of 14


 based upon the facts and circumstances of a particular case. See Bunch v. Hoffinger Indus., Inc.

 (In re Hoffinger Indus., Inc.), 292 B.R. 639, 644 (B.A.P. 8th Cir. 2003); In re Wisc. Barge Line,

 Inc., 78 B.R. 946, 948 (Bankr. E.D. Mo. 1987); In re Texaco, Inc., 76 B.R. 322, 326 (Bankr.

 S.D.N.Y. 1987).

        11.     Courts often use the following factors in determining whether “cause” exists to

 extend a debtor’s exclusive plan filing and solicitation periods: (a) the size and complexity of

 the case; (b) the need for sufficient time to permit the debtor to negotiate a plan of reorganization

 and prepare adequate information; (c) whether the debtor has made progress in negotiations with

 its creditors; (d) the existence of good faith progress towards reorganization; (e) whether the

 debtor is seeking to extend exclusivity to pressure creditors to accede to the debtor’s

 reorganization demands; (f) whether the debtor has demonstrated reasonable prospects for filing

 a viable plan; (g) whether or not the debtor is paying its bills as they become due; (h) the amount

 of time which has elapsed in the case ; and/or (i) whether an unresolved contingency exists. See,

 e.g., In re Hoffinger, 292 B.R. at 643-44; see also In re Acceptance Ins. Companies, No. BK05-

 80059, 2008 WL 3992799, at *2 (Bankr. D. Neb. Aug. 20, 2008); Matter of Interco Inc., 137

 B.R. 999, 1001 (Bankr. E.D. Mo. 1992).

        12.     Not all factors are relevant to every case, and the existence of even one of the

 above-listed factors may be sufficient to extend a debtor’s exclusivity periods. See, e.g., In re

 Hoffinger, 292 B.R. at 644 (“As always, we emphasize that these are only factors, not all which

 are relevant in every case. . . . It is within the discretion of the bankruptcy court to decide which

 factors are relevant and give the appropriate weight to each.”). Moreover, courts routinely grant

 a debtor’s first request for an extension of the exclusivity periods. See In re Mirant Corp., 2004

 WL 2250986, at *2 (N.D. Tex. Sept. 30, 2004) (the debtor’s burden of demonstrating “cause” is




                                                  4
Case 19-40883        Doc 1108     Filed 05/30/19 Entered 05/30/19 16:51:26         Main Document
                                               Pg 5 of 14


 lighter the less that the exclusivity period has hitherto been extended); see also In re Apex

 Pharm., Inc., 203 B.R. 432, 441 (N.D. Ind. 1996) (“It is true that during the initial 120-day

 period in which debtors have an exclusive right to file a plan of reorganization . . . the

 bankruptcy courts apply a lesser standard in determining whether the burden of showing a

 ‘reasonable possibility of a successful reorganization within a reasonable time’ has been

 satisfied.”).

     I.         The Debtors’ Cases Are Large And Complex

          13.      As of the Petition Date, the Debtors and their non-debtor affiliates and

 subsidiaries constituted over one hundred entities. They operated and/or operate, as applicable,

 3,400 stores in more than 40 countries across the world through three business segments (North

 America, Latin America, and franchise stores) and an e-commerce business. The Debtors’

 prepetition capital structure included approximately $470 million in aggregate principal amount

 of outstanding debt as of the Petition Date.

          14.      During the course of these chapter 11 cases, the Debtors have simultaneously

 pursued the orderly liquidation of their approximately 2,500 North American brick and mortar

 retail locations while strategically reviewing business options regarding their profitable Latin

 American and franchise businesses. Pursuant to such, and in order to maximize the Debtors’

 estates and efficiently administer these chapter 11 cases, the Debtors’ management, legal staff,

 professionals and advisors have worked diligently on a wide number of critical tasks since the

 commencement of these cases. Specifically, following the Petition Date, the Debtors and their

 professionals have focused on, inter alia:

                   a. commencing comprehensive store closing sales with respect to the Debtors’
                      North American brick and mortar retail locations, with results from such sale
                      process surpassing initial projections;




                                                   5
Case 19-40883     Doc 1108      Filed 05/30/19 Entered 05/30/19 16:51:26             Main Document
                                             Pg 6 of 14


                b. negotiating the Debtors’ consensual use of cash collateral and a debtor in
                   possession financing facility, which was subsequently repaid with liquidation
                   sale proceeds following the repayment of the Debtors’ ABL facility;

                c. assessing the validity of over 1,800 proofs of claim filed in these cases up to
                   this point;

                d. developing a business plan with respect to the Debtors’ go-forward business,
                   centered on the Debtors’ Latin American and franchise businesses;

                e. analyzing tax issues related to certain potential sale and/or reorganization
                   constructs;

                f. complying with information, document and other requests from the Special
                   Committee (as defined below) and its advisors in connection with the Special
                   Committee’s investigation into certain prepetition transactions;

                g. reaching a consensus with the Committee and a substantial number of the
                   Debtors’ landlords with respect to the Debtors’ use and occupancy of their
                   leased North American retail locations and certain claims arising therefrom,
                   including the treatment and payment of “stub rent” claims;

                h. evaluating thousands of the Debtors’ unexpired leases of nonresidential real
                   property and executory contracts to determine whether to assume, assume and
                   assign, or reject such leases and contracts, as well as effectuating such actions;

                i. implementing supplementary governance procedures to address issues
                   identified by the Court and certain parties-in-interest;

                j. reviewing and analyzing significant licensing, joint venture and franchise
                   agreements;

                k. negotiating non-disclosure and related agreements to facilitate the sharing of
                   information with creditors;

                l. developing an IT transition plan and the framework for the separation of
                   services as between the Debtors and certain of their non-Debtor affiliates;

                m. interfacing with the Ontario Superior Court of Justice (Commercial List) and
                   the appointed monitor in proceedings in respect of certain Canadian Debtors
                   pursuant to the Companies’ Creditors Arrangement Act (Canada);

                n. addressing numerous questions, concerns and issues raised by vendors,
                   landlords, customers and other parties in interest; and

                o. obtaining first day relief on an interim and final basis.




                                                  6
Case 19-40883        Doc 1108    Filed 05/30/19 Entered 05/30/19 16:51:26            Main Document
                                              Pg 7 of 14


          15.     The Debtors have made significant progress towards concluding these cases in a

 value-maximizing manner, but still require additional time to resolve the complex outstanding

 issues in these cases. As the successful wind-down of the North American brick and mortar

 retail operations nears completion, the Debtors have focused on developing a business plan to

 maximize the value of the remaining assets for the benefit of their creditor constituencies.

          16.     Courts have regularly extended the exclusive periods provided for under

 Bankruptcy Code section 1121(d) in large, complex chapter 11 cases and have acknowledged

 that the size and complexity of a debtor’s case alone may provide cause for extending a debtor’s

 exclusivity periods. See, e.g., In re Wisc. Barge Lines, Inc., 78 B.R. at 948 (stating that, if

 extensions of exclusivity were denied, it would be virtually impossible for major corporations . .

 . to ever enjoy the exclusive benefits provided by 11 U.S.C. § 1121”); see also In re Express One

 Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (approving debtor’s third exclusivity

 extension and noting that the “traditional ground for cause is the large size of the debtor and the

 concomitant difficulty in formulating a plan of reorganization”); In re Crescent Mfg. Co., 122

 B.R. 979, 982 (Bankr. N.D. Ohio 1990) (stating that “cause can include an “unusually large

 case”); In re Texaco, Inc., 76 B.R. at 325-27 (cause existed to warrant extension of exclusivity

 based on the size and complexity of the case alone). Thus, the Debtors submit that the size and

 complexity of these chapter 11 cases provides sufficient cause for the Court to extend the

 Exclusivity Periods.

    II.         The Debtors Need More Time To Negotiate A Plan Of Reorganization And
                Provide Relevant Constituents With Adequate Information

          17.      The requested 120-day extension of the Exclusivity Periods is appropriate and

 will not prejudice or pressure the Debtors’ creditors. The Debtors’ liquidation sale process is

 scheduled to conclude on June 30, 2019, and the Debtors have been diligently formulating a



                                                  7
Case 19-40883       Doc 1108        Filed 05/30/19 Entered 05/30/19 16:51:26                 Main Document
                                                 Pg 8 of 14


 post-emergence business plan that will form the basis of a plan of reorganization. The Debtors,

 in cooperation with other parties in interest, are best positioned to achieve this result but will

 need sufficient time to complete the store closing process and conduct negotiations with the

 various constituents involved.

         18.     Moreover, on May 8, 2019, the Court entered the Order with Respect to the

 Retention and Appointment of (I) Akin, Gump, Strauss, Hauer & Feld; and (II) Seward & Kissel

 as Counsel to the Debtors [Docket No. 983] (the “Akin and S&K Retention Order”)3. The Akin

 and S&K Retention Order provided, among other things, that a special committee of the board of

 managers of Payless Holdings LLC (the “Board”) comprised of the Independent Managers be

 established by the Board (the “Special Committee”). The Special Committee has the exclusive

 authority on behalf of the Board to review, consider, negotiate, adopt or approve any document,

 action or transaction (including a plan of reorganization) in which Alden Global Capital and/or

 its affiliates (collectively, “Alden”) or any manager of the Board is or may be interested or

 implicated.

         19.     Pursuant to the Akin and S&K Retention Order, the Special Committee was also

 tasked with adopting written protocols to ensure that appropriate informational barriers are

 established and enforced to prevent the inappropriate disclosure of certain information.                 The

 Special Committee negotiated the written protocols with the Committee, the Ad Hoc Group of

 Prepetition Term Lenders (the “Ad Hoc Group”) and Axar Capital Management, and the

 protocols were adopted and filed with the Court on May 22, 2019 [Docket No. 1063]. Consistent

 with the Akin and S&K Retention Order and the formation of the Special Committee, the Special


 3
  On February 19, 2019, the Court entered interim orders authorizing the retention of Akin Gump Strauss Hauer &
 Feld LLP (“Akin Gump”) as counsel to the Debtors [Docket No. 33] and of Seward & Kissel LLP (“S&K”) as
 counsel to the Debtors at the direction of Patrick Bartels and Scott Vogel, independent managers of Payless
 Holdings LLC (the “Independent Managers”) [Docket No. 29].


                                                       8
Case 19-40883          Doc 1108       Filed 05/30/19 Entered 05/30/19 16:51:26                    Main Document
                                                   Pg 9 of 14


 Committee has taken the lead role on behalf of the estates, with assistance from its own advisors4

 and other Debtor advisors, as appropriate, on chapter 11 plan considerations and development.

 Those efforts have been ongoing for less than a month at this point, but good progress is being

 made. The Special Committee will also take the lead for the Debtors in connection with plan

 negotiations.

     III.         The Debtors Have Made Good Faith Progress Towards Reorganization

            20.      As stated above, the Debtors have been developing and evaluating their

 prospective business plan around which a plan of reorganization will be structured. To that end,

 the Debtors have been working diligently to evaluate a number of threshold issues including the

 allocation of value throughout the Debtors’ corporate structure and related tax matters that will

 drive potential plan structures, and have been cooperating with the Debtors’ creditor

 constituencies with respect to this assessment. This includes the sharing of significant due

 diligence and other materials.

            21.      Further, pursuant to the Akin and S&K Retention Order, the Special Committee

 was granted exclusive authority on behalf of the Debtors to investigate, prosecute, release or

 settle any claims or causes of action in which Alden or any past or current manager of the Board

 is or may be implicated (the “Insider Investigation”). The Insider Investigation contemplates the

 evaluation of issues and claims critical to resolution of the Debtors’ cases, and is well underway.

 To that end, the Special Committee has reviewed more than 400,000 pages of documents from

 the Debtors and others that were involved in significant prepetition related-party transactions,

 conducted initial interviews of key witnesses, and is in the process of arranging for the

 interviews of additional witnesses, including current and former managers, officers and

 4
   S&K and FTI Consulting, Inc. (“FTI”) are acting as advisors to the Special Committee. Concurrently with this
 Motion, on May 30, 2019, the Debtors, acting at the sole direction of the Special Committee, filed an application to
 retain FTI as financial advisor [Docket No. 1107].


                                                          9
Case 19-40883        Doc 1108     Filed 05/30/19 Entered 05/30/19 16:51:26            Main Document
                                              Pg 10 of 14


 employees of the Debtors, and the production of additional materials. Following the Akin and

 S&K Retention Order, the Special Committee also retained FTI as its proposed financial advisor

 to, among other things, advise it in connection with the Insider Investigation.

          22.      On May 20, 2019, the Court granted the motion of the Debtors, acting at the

 direction of the Special Committee, for an Order Pursuant to Bankruptcy Code Section 105 and

 Federal Rules of Bankruptcy Procedure 2004, 9006, and 9016 Authorizing Expedited Discovery

 and Granting Related Relief [Docket No. 1036] (the “Special Committee’s Rule 2004 Order”).

 The Special Committee’s Rule 2004 Order will provide the Special Committee with the ability to

 respond quickly to developments in these cases as it looks to conclude the Insider Investigation,

 and will help persuade persons reluctant to cooperate with it to do so, and do so expeditiously,

 and if they fail to do so, to permit the Special Committee to promptly compel their cooperation

 without undue delay, allowing the pace of the remaining witness interviews and document

 collection to intensify as the investigation draws closer to completion.

          23.      The Special Committee is also cooperating with both the Committee and the Ad

 Hoc Group with regard to their respective review of potential estate claims, including sharing

 certain materials that it has received and coordinating and including those constituencies in

 witness interviews, and is committed to continuing to do so.

    IV.         The Debtors Have Been Paying Their Debts When Due

          24.      The Debtors have been diligently paying undisputed debts as they come due and

 expect to continue to be able to do so. Specifically, the Debtors have successfully paid off both

 their prepetition ABL facility as well as the entire debtor in possession financing facility obtained

 during these chapter 11 cases. The fact that a debtor has sufficient liquidity to pay its debts as

 they come due supports the granting of an extension of the Exclusivity Periods because it




                                                  10
Case 19-40883        Doc 1108      Filed 05/30/19 Entered 05/30/19 16:51:26             Main Document
                                               Pg 11 of 14


 suggests that such an extension will not jeopardize the rights and recoveries of creditors and

 counterparties.

    V.          These Cases Are Less Than 120 Days Old

          25.      Although the Debtors have made much progress in less than four months, their

 accomplishments should not diminish the fact that a relatively small amount of time has lapsed

 in these chapter 11 cases and the Special Committee’s expanded mandate has been in place for

 less than one month. An exclusivity extension will benefit all stakeholders by facilitating the

 Debtors’ efforts to file, confirm and consummate a value-maximizing plan, which will inure to

 the benefit of all stakeholders in the most expeditious manner available. Further, as discussed

 above, courts routinely grant a debtor’s first request for an extension of the exclusivity periods.

    VI.         The Extension Of Exclusivity Requested In This Motion Is Reasonable In Light
                Of The Extensions Granted In Similar Chapter 11 Cases

          26.      Courts in this district have routinely granted relief similar to the relief requested

 herein in comparable chapter 11 cases. See, e.g., In re Peabody Energy Corp., No-16-42529-399

 (Bankr. E.D. Mo. Aug. 18, 2016) [Docket Nos. 1106, 1780 and 2415] (extending the debtors’

 exclusivity periods three times); In re Payless Holdings LLC, No. 17-42267-659 (Bankr. E.D.

 Mo. Aug. 2, 2017) [Docket No. 1728] (extending the debtors’ exclusive period to file a plan by

 60 days); In re Abengoa Bioenergy US Holdings, LLC, No. 16-41161-659 (Bankr. E.D. Mo. Apr.

 27, 2017) [Docket No. 1341] (extending the debtors’ exclusivity periods by 90 days); In re Arch

 Coal, Inc., No. 16-40120-705 (Bankr. E.D. Mo. July 5, 2016) [Docket No. 1080] (extending the

 debtors’ exclusivity periods by 120 days); and In re Noranda Aluminum, Inc., No. 16-10083-399

 (Bankr. E.D. Mo. July 20, 2016) [Docket No. 999] (extending the debtors’ exclusivity periods by

 120 days).




                                                    11
Case 19-40883      Doc 1108      Filed 05/30/19 Entered 05/30/19 16:51:26              Main Document
                                             Pg 12 of 14


                                               NOTICE

        27.     The Debtors will provide notice of this Motion to:               (a) the U.S. Trustee;

 (b) counsel to the Prepetition ABL Administrative Agent, (i) Choate Hall & Stewart LLP (Attn:

 Kevin Simard, Doug Gooding and Jonathan Marshall) and (ii) Thompson Coburn LLP (Attn:

 Mark Bossi); (c) counsel to the FILO Agent, Greenberg Traurig, LLP (Attn: Jeffrey Wolf), (d)

 counsel to certain Prepetition Term Loan Lenders (i) Kramer Levin Naftalis & Frankel LLP

 (Attn: Stephen D. Zide), (ii) Doster, Ullom & Boyle, LLC (Attn: Gregory D. Willard), (iii)

 Stroock & Stroock & Lavan LLP (Attn: Kristopher M. Hansen and Daniel A. Fliman) and

 (iv) Lewis Rice LLC (Attn: Sonette T. Magnus); (f) counsel to the Prepetition Term Loan Agent,

 Norton Rose Fulbright US LLP (Attn: Stephen Castro and David Rosenzweig); (e) the Monitor,

 FTI Consulting Canada, Inc. (Attn: Paul Bishop, Greg Watson and Jim Robinson); (f) counsel to

 the Monitor, Bennett Jones LLP (Attn: Sean Zweig, Kevin Zych and Aiden Nelms); (g) counsel

 to the Committee (i) Pachulski Stang Ziehl & Jones LLP (Attn: Robert Feinstein and Bradford

 Sandler) and (ii) Polsinelli LLP (Attn: Matthew Layfield); (h) the United States Attorney’s Office

 for the Eastern District of Missouri; (i) the Internal Revenue Service; (j) the United States

 Securities and Exchange Commission; and (k) any party that has requested notice pursuant to

 Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit that, in light of

 the nature of the relief requested, no other or further notice need be given.

                                            CONCLUSION

        28.     WHEREFORE, the Debtors respectfully request entry of the Proposed Order

 granting the relief requested herein and granting such other relief as is just and proper.


                            [Remainder of page intentionally left blank.]




                                                  12
Case 19-40883     Doc 1108    Filed 05/30/19 Entered 05/30/19 16:51:26      Main Document
                                          Pg 13 of 14


 Dated: May 30, 2019
        St. Louis, Missouri
                                      /s/ Richard W. Engel, Jr.
                                      Richard W. Engel, Jr. MO 34641
                                      Erin M. Edelman MO 67374
                                      John G. Willard MO 67049
                                      ARMSTRONG TEASDALE LLP
                                      7700 Forsyth Boulevard, Suite 1800
                                      St. Louis, MO 63105
                                      Telephone: (314) 621-5070
                                      Facsimile: (314) 612-2239
                                      rengel@armstrongteasdale.com
                                      eedelman@armstrongteasdale.com
                                      jwillard@armstrongteasdale.com

                                      -and-
                                      Ira Dizengoff (admitted pro hac vice)
                                      Meredith A. Lahaie (admitted pro hac vice)
                                      Kevin Zuzolo (admitted pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      One Bryant Park
                                      New York, NY 10036
                                      Telephone: (212) 872-1000
                                      Facsimile: (212) 872-1002
                                      idizengoff@akingump.com
                                      mlahaie@akingump.com
                                      kzuzolo@akingump.com

                                      - and -

                                      Julie Thompson (admitted pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      2001 K Street, N.W.
                                      Washington, D.C. 20006
                                      Telephone: (202) 887-4000
                                      Facsimile: (202) 887-4288
                                      julie.thompson@akingump.com

                                      Counsel to the Debtors and Debtors in Possession


                                      - and –




                                              13
Case 19-40883   Doc 1108   Filed 05/30/19 Entered 05/30/19 16:51:26       Main Document
                                       Pg 14 of 14


                                   John R. Ashmead (admitted pro hac vice)
                                   Mark D. Kotwick (admitted pro hac vice)
                                   Robert J. Gayda (admitted pro hac vice)
                                   SEWARD & KISSEL LLP
                                   One Battery Park Plaza
                                   New York, NY 10004
                                   Telephone: (212) 574-1200
                                   Facsimile: (212) 480-8412
                                   ashmead@sewkis.com
                                   kotwick@sewkis.com
                                   gayda@sewkis.com

                                   Counsel to the Debtors and Debtors in Possession,
                                   acting at the direction of the Special Committee




                                        14
